     Case 2:20-cv-00626-ECM-SMD Document 15 Filed 10/14/20 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

CAROL COUCH                 )
                            )
    Plaintiff,              )
v.                          )
                            )                   CIVIL ACTION NO. 2:20-cv-00626
SAFECO INSURANCE COMPANY OF )
AMERICA                     )
                            )
    Defendant.              )
                            )

                     MEMORANDUM OPINION AND ORDER

       Now pending before this Court is the Plaintiff’s Motion to Remand (doc. 4) and

the parties’ Joint Motion for Entry of Agreed Order (doc. 11). Plaintiff Carol Couch

(“Couch”) filed this action in the Circuit Court of Covington County, Alabama on July

22, 2020, alleging breach of contract and bad faith failure to pay against defendant Safeco

Insurance Company of America (“Safeco”). (Doc. 1-1).

       On August 27, 2020, the Defendant removed the case to this Court solely on the

basis of diversity of citizenship jurisdiction. See 28 U.S.C. § 1441 and 28 U.S.C. § 1332.

A defendant may remove to federal court any civil action over which the court would

have original jurisdiction. 28 U.S.C. § 1441(a). This Court has jurisdiction over actions

involving citizens of different states provided that all plaintiffs are diverse from all

defendants, see Strawbridge v. Curtiss, 7 U.S. 267 (1806), and the amount in controversy

exceeds $75,000. 28 U.S.C. § 1332(b).
      Case 2:20-cv-00626-ECM-SMD Document 15 Filed 10/14/20 Page 2 of 3




       On August 31, 2020, the Plaintiff filed a motion to remand (doc. 4) on the basis

that the amount in controversy does not exceed $75,000. (Doc. 2 at 2, para. 3). Also

pending before the Court is the parties’ joint motion for an order of remand (doc. 11).

       Although the Defendant removed this case on the basis that the amount in

controversy in this case exceeds $75,000, the parties have reached an agreement to

remand this case to state court. In support of the motion to remand, counsel for Couch

submitted an affidavit stipulating that Plaintiff would “neither seek nor accept damages

greater than $75,000” in this lawsuit. (Doc. 4-3). The Court credits these representations

as bona fide and binding on Plaintiff.

       Therefore, based on Couch’s affidavit and the representation of counsel that the

Plaintiff does not seek and will not accept more than $75,000 in damages, this Court

finds that the amount in controversy does not exceed $75,000. Because the requisite

amount in controversy is not present in this case, this Court lacks diversity jurisdiction.

The Court emphasizes that it has relied on the representations of the Plaintiff and his

counsel in concluding that the Court lacks diversity jurisdiction. The Court finds their

representations to be binding on the plaintiff, his heirs, representatives and assigns.

       In the joint motion for entry of the parties’ agreed order, the Plaintiff further

represented that upon remand to the Circuit Court of Covington County, Alabama, she

shall file an Amended Complaint stipulating that she will neither seek nor accept more

than $75,000 in this lawsuit. However, having determined that this Court lack diversity

jurisdiction, this Court declines to enter the order proposed by the parties. The Court has

no basis to retain jurisdiction when, as here, jurisdiction is lacking.


                                             -2-
     Case 2:20-cv-00626-ECM-SMD Document 15 Filed 10/14/20 Page 3 of 3




      Accordingly, for the reasons as stated, and for good cause, it is

      ORDERED that the Plaintiff’s motion to remand (doc. 4) is GRANTED and the

parties’ joint motion for order (doc. 11) is DENIED and that this case is REMANDED to

the Circuit Court of Covington County, Alabama.

      The Clerk of the Court is DIRECTED to take the action necessary to accomplish

the remand of this case to the Circuit Court of Covington County.

      DONE this 14th day of October, 2020.

                                   /s/ Emily C. Marks
                                  EMILY C. MARKS
                                  CHIEF UNITED STATES DISTRICT JUDGE




                                           -3-
